DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed June 14, 2022.  Claims 10 and 24-25 are canceled.  Claims 26-27 are added.  Claims 1, 11, 13, 16 and 20 have been amended.  Claims 1, 6-8, 11-13, 16-17, 19-21 and 26-27 are pending and have been examined.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-8, 11-13, 16-17, 19-21 and 26-27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1, 6-8, 11-13, 16-17, 19-21 and 26-27 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative independent claim 1 is directed towards a method, independent claim 13 is directed towards a system and independent claim 20 is directed to a non-transitory storage medium.  These claims fall within the four statutory categories of invention.
	Although, claim 1 is directed towards a statutory category of invention, the claim, however, is directed to an abstract idea.    The limitations that set forth the abstract idea are: receiving, via the advertisement obtaining a triggering of an information obtaining request; receiving, the information obtaining request, the information obtaining request carrying a user identifier; querying, according to the information obtaining request, historical information corresponding to the user identifier; obtaining, behavior feature information corresponding to the user identifier, wherein the behavior feature information includes a negative feedback rate corresponding to the user identifier, and the negative feedback rate represents a ratio of a number of negative feedback times of the historical information from the user identifier in a preset time period to a total number of presentation times of the historical information to the user identifier in the preset time period; in response to determining that the behavior feature information does not satisfy a preset condition, obtaining, negative feedback information corresponding to the user identifier and associated with the historical information, the negative feedback information comprising a negative feedback reason, wherein the negative feedback reason is obtained by: presenting, by the terminal, a piece of the historical advertisement information along with a closing entrance; receiving,  a click selection of the closing entrance;
 presenting, the negative feedback information reason selection, the negative feedback reason selection including a plurality of negative feedback reason options; receiving, via the negative feedback information reason selection, a user selection of a reason from the plurality of negative feedback reason options;  and presenting, the feedback success interface to prompt the user that feedback succeeds; determining, an information adjustment manner according to the negative feedback reason in the negative feedback information, and according to a preset correlation between n number of preset negative feedback reasons and n number of preset information adjustment manners, n being a positive integer equal to or greater than 2; adjusting, according to the information adjustment manner, an information queue corresponding to the user identifier, wherein the information queue includes a target information piece, and the target information piece is moved to a different position in the information queue after the adjusting; and sending, corresponding information according to the adjusted information queue; and blocking the behavior feature information corresponding to the user identifier, in response to determining that the behavior feature information satisfies the preset condition.  These limitations entail commercial interactions including advertising, marketing or sales activities or behaviors; business relations; as well as managing personal behavior including social activities and following rules or instructions (negative feedback provide by users).  As such the recited limitations are directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52)
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim are recited at a high level of generality and amount to insignificant extra-solution activity and mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements referring to interface of the terminal, by a server, sent by a terminal; by the server; by the server; from the terminal; by the terminal; by the terminal, interface of the terminal; interface; interface of the terminal; by the terminal; by the server and to the terminal; by the server, which are recited at a high level of generality and are merely the use of a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply applying the abstract idea by a generic computer is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional limitations that amount to insignificant extra-solution activity and generally applying the abstract concept via a computer environment.  Viewing the limitations individually, the limitations generically, referring to a terminal, a server, selection interface, a processing and memory (claim 13) do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high level of generality, executing automating functions of a computer, and with no specific examples of the algorithms themselves which achieve the functionalities claimed.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	Likewise, dependent claims 6-8, 11-12, 21, 26-27 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  For instance, claims 2, 6, 12 and 21 further provides for queuing the advertisement information; claims 7 provides a time period to adjust the advertisement information; claims 8, 11 comprise mathematical relationship to determine the number of advertisement information and feedback rate, which falls under the abstract grouping of Mathematical Concepts; claim 10 define further processing of the advertisement information based on user behavior satisfying a condition; claim 26-27 further add to the abstract idea by providing articles on a social network to a user; and negative feedback options for a user to select.  Thus, while they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 13, 16-17 and 19-20 suffer from substantially the same deficiencies as outlined with respect to claims 1, 6-8, 11-12, 21, 26-27 and are also rejected accordingly.



Response to Arguments
Applicant's filed arguments have been fully considered but have been found persuasive in part. 
A 	The 35 U.S.C. § 112 rejection is withdrawn.
B.	Applicant's argues regarding the 35 U.S.C. § 101 rejection that the limitation “blocking, by the server, the behavior feature information corresponding to the user identifier, in response to determining that the behavior feature information satisfies the preset condition,” when working in association with the remainder of the claim 1, “betters computing memory usage” and integrates the abstract idea into a practical application.  The Examiner respectfully disagrees.  Preventing information from being displayed is in of itself an abstract idea and not an additional element that integrated the abstract idea into a practical application.  Notwithstanding, Applicant’s proffered paragraph does not support the limitation improving any technology.  The paragraph describes clearing advertisements that are the same from the queue, i.e. removing duplicates.  That the paragraph states, resources can be saved by blocking unwanted information does not amount to better memory usage nor a technical improvement.  The specification does not provide technical support or describe how merely blocking information saves resource and improves the computer. The is akin to saying if the light is turned off while using the computer electricity can be saved.  Merely stating a result without some technical support is not sufficient.
	Applicant argument that new claim 26 is similar to claim 1 of Example 37 because “target information piece is moved to a different position in the information queue after the adjusting.”  The Examiner respectfully disagrees.  Claim 1 of 37 was not ineligible because it made an improvement over the prior art in being able to move an icon on an interface based on the computer memory usage.  Thus, effecting an improvement to the computer interface.  On the contrary moving advertisement from one position to another in a queue proffers a business improvement and not a technological one.  This is more in line with the ineligible claim 3 of Example 37 where icons were ranked. Similarly, the arranging of articles is merely changing the order by which the data is presented to the user, and not an improvement in a computer interface as was provided by claim 1. 
	Applicant contends that new Claim 27 provides technical improvements by address the disclosure of paragraphs [0119-0121] of the specification.  The Examiner respectfully disagrees.  Paragraph [0119] states that settings of the negative feedback reason are also different because advertisement inventory compositions and user group compositions of different traffic are different.  Paragraphs [0120-0121] point out that in some social platforms, there are relatively few advertisement and in other social platforms, there are relatively abundant advertisement inventories.  These paragraphs are directed to commercial interactions and social activities, and do not provide any support that evidences any technical improvements.
	As such, the claims, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, current 35 U.S.C. § 101 rejection has not been overcome by the Applicant.  



Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).